Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brandon Chan on 1/7/2022.

The application has been amended as follows:
In claim 1, at the end of the last line after “serine” insert --, wherein the molar ratio of amino acid to free formaldehyde is from 4:1 to 1:0.5--.
In claim 5, replace “pourable refractory” with --pourable, refractory--.
In claim 6, lines 1-2, replace “one, at least one of the several or all” with --one or more--.
In claim 7, line 2, after “mass of” insert --the one or more--.

In claim 9, line 1, after “wherein the” insert --no-bake--.
Cancel claim 11.
In claim 14, line 10, after “serine” insert “, wherein the molar ratio of amino acid to free formaldehyde is from 4:1 to 1:0.5--.
In claim 16, line 1, delete “of claim 1”.
In claim 16, line 9, after “serine” insert “, wherein the molar ratio of amino acid to free formaldehyde is from 4:1 to 1:0.5--.
In claim 16, line 15, after “III)” delete “optionally”.
In claim 20, line 1, replace “claim 11” with --claim 1--.

Allowable Subject Matter
Claims 1, 4-7, 9, 10, 12, and 14-22 are allowed.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Lohschelder (DE 2353642) and Hirohashi (JP 10-193033) for the following reasons:
Lohschelder discloses a binding agent for foundry molding comprising phenol-formaldehyde condensation products and amino acids including glycine and alanine, wherein the binding agent is mixed with granular refractory.  Lohschelder fails to disclose or suggest that the amino acid is used to scavenge free formaldehyde and therefore does not fairly disclose or suggest a molar ratio of amino acid relative to free formaldehyde of 4:1 to 1:0.5.
Hirohashi discloses a resin composition for shell molding (i.e., foundry molding) comprising phenol-formaldehyde resin and amino acid such as glycine.  Hirohashi fails to disclose or suggest that 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn